Citation Nr: 1814856	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO. 12-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of right cerebrovascular insult (CVA) (claimed as stroke), to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was most recently before the Board in July 2015 and remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2015 remand instructions, the Veteran was given a VA examination in May 2016. In the May 2016 medical opinion, the examiner opined that the Veteran's residuals of his cerebral vascular accident (CVA) disability is less likely than not proximately due to his service-connected posttraumatic stress disorder (PTSD). Within the rationale, the examiner stated that the cause of the Veteran's CVA was from an embolus or dysarthria and that the examiner's literature search revealed that there is not an established causal link between PTSD and the development of CVA residuals with dysarthria.

In October 2016, the Veteran submitted a March 2016 online article from the Journal of the American Heart Association titled, "Associations of Trauma Exposure and Posttraumatic Stress in Symptoms with Venous Thromboembolism Over 22 Years in Women," downloaded October 6, 2016. The Veteran contends that this article is evidence that literature does exist supporting his claim that there is a nexus between PTSD and embolus causing CVA's. On remand, a supplemental medical opinion should be obtained to allow the examiner to incorporate a review of the medical literature submitted by the Veteran.

The May 2016 examiner also provided a negative opinion as to whether the Veteran's service-connected PTSD aggravated any CVA. The rationale was that the dysarthria has improved; however, that is inadequate. On remand, the examiner should address the likelihood of aggravation for any period on appeal, not limited to the current severity of any CVA residuals. 

Accordingly, the case is REMANDED for the following action:

1 Contact the examiner who conducted the May 2016 examination, or another appropriate examiner, to obtain a supplemental medical opinion pertaining to residuals of the Veteran's cerebral vascular accident. Copies of all pertinent records should be made available to the examiner for review. All necessary diagnostic testing should be performed.

Following a review of the record, the examiner should offer an opinion as whether the Veteran's CVA residuals are at least as likely as not (a 50% or higher degree of probability) caused or aggravated by the Veteran's service-connected PTSD. The examiner must ask about, consider and address the Veteran's theory that his CVA is related to or aggravated by his service-connected PTSD.

The examiner is asked to discuss the March 2016 Journal of American Heart Association article submitted by the Veteran in October 2016 suggesting a nexus between venous thromboembolism and PTSD. 

The examiner is informed that aggravation here is defined as any increase in disability; the fact that there is improvement now is not dispositive. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(2017).




